Citation Nr: 1719620	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  17-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for lung cancer, to include as due to exposure to herbicides, and if so, whether the Veteran is entitled to service connection on the merits.

4.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for diabetes mellitus, type II, to include as due to exposure to herbicides, and if so, whether the Veteran is entitled to service connection on the merits.





REPRESENTATION

Appellant represented by:	Julie A. Simonson, Attorney


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In a February 2017 statement of the case, the RO reopened the claims for service connection for lung cancer and diabetes mellitus, type II.  The Board notes that, regardless of the determination reached by the RO with respect to whether new and material evidence has been received, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claims. See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In his March 2017 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  Following a May 2017 prehearing conference, the Veteran stated that he would waive his hearing request and his right to an Informal Hearing Presentation if he were granted service connection for lung cancer and diabetes mellitus, type II.  See May 2017 VA Form 21-4138. Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn. 38 C.F.R. § 20.704 (e) (2016).

FINDINGS OF FACT

1.  In a statement submitted in May 2017, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal (in the event service connection for lung cancer and diabetes mellitus, type II, were granted, which they are below) of his claims for entitlement to service connection for hypertension and entitlement to a compensable rating for bilateral hearing loss.

2.  The Veteran's November 2015 statement that he was exposed to Agent Orange while serving on the flight line at Takhli Royal Thai Air Force Base (RTAFB) during the Vietnam War is presumed credible for purposes of reopening the previously denied claims for service connection for lung cancer and diabetes mellitus, type II, each claimed as due to exposure to herbicides, and constitutes new and material evidence.

3.  Medical evidence shows current diagnoses of lung cancer and diabetes mellitus, type II.

4.  Resolving reasonable doubt in the Veteran's favor, he served on the flight line at Takhli RTAFB during the Vietnam War; therefore, in-service exposure to herbicide agents is presumed.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for hypertension and for entitlement to a compensable evaluation for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2. New and material evidence having been received to reopen claims for service connection for lung cancer and diabetes mellitus, type II, those claims are reopened. 38 U.S.C.A. §§ 5108, 5103, 5103A, 5107(b), 7104 (West 2014); 38 C.F.R. § 3.156  (2016).
3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for lung cancer are met. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II, are met. 38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).

In a May 2017 statement, the Veteran stated that if service connection for lung cancer and diabetes mellitus, type II, were granted, he would withdraw his appeals regarding the other issues listed in the February 2017 statement of the case, to include entitlement to service connection for hypertension and entitlement to a compensable evaluation for bilateral hearing loss.  Service connection for lung cancer and diabetes mellitus, type II, are granted herein, thus the issues set forth above are considered withdrawn. 

The Board finds that the Veteran's statement indicating his intention to withdraw his appeals satisfies the requirements for the withdrawal of a substantive appeal. See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993). Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.

II.  Requests to Reopen and Entitlement to Service Connection 

Generally, when a claim is disallowed, it may not be reopened and allowed. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108 .

The regulations define "new" evidence as existing evidence not previously submitted to agency decision makers. "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156 (a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

In this case, service connection for lung cancer and diabetes mellitus, type II, were denied in an August 2013 rating decision. The Veteran did not file a timely appeal and that decision became final.  In March 2015, the Veteran filed a claim to reopen.

In support of his request to reopen, the Veteran submitted a statement contending that he was exposed to Agent Orange while serving on the flight line at Takhli RTAFB in Thailand in 1973 and 1974.  See November 2015 Statement in Support of Claim.  He also provided evidence supporting his claim from a veteran who served with him on the flight line during that time period.

As discussed further below, VA has extended the presumption of service connection for diseases listed under 3.309(e), such as diabetes mellitus, type II, and respiratory (lung) cancer, to veterans who served in Thailand at certain designated bases and whose duties placed those veterans on or near the perimeter of the base, where Agent Orange was sprayed. See Compensation and Pension Bulletin, New Procedures for Claims Based on Herbicide Exposure in Thailand and Korea, 3 (May 2010); M21-1MR, Part IV, Subpart ii, Ch. 2, Section C, Paragraph 10, Subsection (p).

Given this, the Board finds that the Veteran's contention and supporting evidence regarding exposure to herbicides on the flight line at the Takhli RTAFB is new and material and the claims for service connection must be reopened.

Turning to the merits, service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
Also, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. The diseases associated with herbicide exposure for purposes of the presumption are specified by regulation and include, but are not limited to, diabetes mellitus, type II, and respiratory (lung) cancer. 38 C.F.R. § 3.309 (e).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a)(6)(iii). 

Additionally, although federal regulations contain no express provisions regarding herbicide use in Thailand during the period mentioned above, a Department of Defense study entitled, "Project CHECO Southeast Asia Report: Base Defense in Thailand" determined that herbicides were used on the fenced-in perimeters of military bases in Thailand in order to eliminate vegetation and ground cover for base security purposes.  VA "has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans who served "on or near the perimeters of Thailand military bases." M21-1MR, Part IV.ii.2.C.10.q. VBA's Adjudication Procedures Manual, M21-1MR (M21-1MR) provides that herbicide exposure should be conceded on a direct/facts found basis where a veteran served in the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence. See M21-1MR, Part IV.ii.2.C.10.q.

In this case, a review of the record shows the Veteran was diagnosed with diabetes mellitus, type II in 2010 and with lung cancer in 2011.  He has continued to receive treatment for both to the present time.

The Veteran indicates he was stationed at Takhli RTAFB during 1973 and 1974 and worked on the flight line.  His personnel records confirm service in Thailand.  The Veteran indicated his primary job was launch and recovery of aircraft that were traveling to and from Vietnam.  He worked on the launch truck and stayed at the end of the flight line most of the time.  He indicated the flight line was at or near the air base perimeter.  He submitted evidence from another veteran, Mr. R.L., who recalled serving with the Veteran on the flight line and riding the launch van every night.  Mr. R.L. indicated that the van would follow the jets to the end of the runways which were on the perimeters of the base.

The Board finds that both the Veteran and Mr. R.L. are competent to discuss facts or circumstances concerning their experiences during active service, including their reports of service on the flight line as part of their duties.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the accounts of the Veteran and Mr. R.L. are inherently credible when considered with the other evidence of record. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

While there is nothing that can corroborate the statements of record regarding the Veteran's presence on the flight line during active service decades ago, there is also nothing that specifically contradicts such statements, which have been found to be inherently credible.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that he was present on the flight line near the perimeter of the Takhli RTAFB in Thailand during the requisite period; therefore, entitlement to service connection for lung cancer and diabetes mellitus, type II, are granted on a presumptive basis.  38 U.S.C.A. §§ 1116(a), 5107(b); 38 C.F.R. 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This decision represents a full grant of the claims decided herein.  Therefore, no discussion of VA's duty to notify or assist is necessary.

ORDER

The claim for entitlement to service connection for hypertension is dismissed.

The claim for entitlement to a compensable evaluation for bilateral hearing loss is dismissed.

The claim for service connection for lung cancer is reopened and service connection for lung cancer is granted.  

The claim for service connection for diabetes mellitus, type II, is reopened and service connection for diabetes mellitus, type II, is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


